Citation Nr: 1328724	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-43 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1998.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in October 2010, and before the undersigned Veterans Law Judge (VLJ) in November 2012.  Transcripts from both hearings are of record.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for PTSD.  The RO conceded the Veteran was present aboard the U.S.S. Jarrett during a rescue and recovery mission from a helicopter crash in 1996.  Nevertheless, the RO denied the claim below on the basis that an August 2008 VA examination did not diagnose PTSD.  Rather, that examination diagnosed bipolar disorder.  The Veteran contends the bipolar diagnosis is incorrect. 

The Board notes that a May 2012 private medical statement from licensed counselors holding masters degrees includes a diagnosis of PTSD.  In view of the foregoing, the Board finds that a new examination is warranted.  

The Board further notes that the May 2012 statement from Sudsberry & Associates, Inc., suggests this private facility may have additional treatment records regarding the Veteran that are not of record.  Further, the Veteran also indicated private psychiatric treatment through at least 2012 during his November 2012 hearing, as well as at the VA Medical Center in Indianapolis.  See Transcript pp. 5, 7, 16.  However, no specific treatment records are on file regarding this claim subsequent to October 2010.  In addition, the Veteran indicated he and his former spouse underwent marital counseling during his active service at the Naval medical facility located on 32nd Street in San Diego in 1997.  See Transcript pp. 6-7, 16-18.  His former spouse also submitted a lay statement dated in June 2012 attesting to this counseling, as well as the change in the Veteran's behavior during his active service.  Therefore, a remand is also required to request these records.

Regarding the claims of service connection for sleep apnea and acid reflux, the Veteran has contended that these conditions may be related/secondary to his psychiatric disorder.  As service connection may be established for disabilities that were caused or aggravated by a service-connected disability (See 38 C.F.R. § 3.310), these issues are inextricably intertwined with the psychiatric disorder claim.  Additionally, it does not appear that notice pursuant to the Veterans Claims Assistance Act of 2000 has been provided with respect to his claim for secondary service connection.  Corrective notice should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his claim for service connection for sleep apnea and acid reflux on a secondary basis.   

2.  The AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder, sleep apnea, and acid reflux since October 2010 to include any treatment he received from Sudsberry & Associates, Inc.  After securing any necessary release, the AMC/RO should request relevant records identified, including treatment records from Sudsberry & Associates.  If any requested records cannot be obtained, the Veteran should be notified of such.  

Additionally, obtain relevant VA treatment records since October 2010 from the Indianapolis VA Medical Center and from the appropriate facility in Florida, as the Veteran moved to that state during the course of the appeal.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  The AMC/RO should attempt to obtain, through official sources, the records of the Veteran's marital counseling during active service in 1997 at the Naval medical facility located on 32nd Street in San Diego.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA PTSD examination to determine the nature of the Veteran's psychiatric disability and to obtain an opinion as to whether such is possibly related to service.  The claims folder must be made available to the examiner for review before the examination.  All tests deemed necessary, to include psychological testing, should be accomplished and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressor upon which the diagnosis is based.  The examiner should be advised that the Veteran was present on the U.S.S. Jarrett during a rescue and recovery mission from a helicopter crash in 1996.  If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it the disorder arose during service or is otherwise related to his active service, to include his confirmed in-service stressor.

A complete rationale for the opinions expressed must be provided.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the pertinent laws and regulations governing secondary service connection claims, and be afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


